                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                :
 PAMELA EAGER                                   :                  CIVIL ACTION
                                                :
                             Plaintiff,         :
                                                :
                       v.                       :                  No.: 17-cv-3208
                                                :
 ANDREW M. SAUL,                                :
 Commissioner of Social Security,               :
                           Defendant.           ::


                                           ORDER

              AND NOW, this 30th day of September, 2019, upon consideration of the parties’

submissions, and after careful and independent review of the Report and Recommendation of

United States Magistrate Judge Richard A. Lloret (Doc. No. 18), it is ORDERED that:

       1. The Objections to the Report and Recommendation are overruled;

       2. The Report and Recommendation is APPROVED and ADOPTED;

       3. Petitioner’s Request for Review (Doc. No. 13) is DENIED and the final order of the

          Commissioner of Social Security is AFFIRMED;

       4. JUDGMENT IS ENTERED by separate document, filed contemporaneously. See

          Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30 F.3d 399, 402

          (3d Cir. 1994); Fed. R. Civ. P. 58(a); and

       5. The Clerk of Court shall mark this case CLOSED for all purposes including statistics.


                                            BY THE COURT:


                                            /s/ Robert F. Kelly
                                            ROBERT F. KELLY
                                            SENIOR JUDGE
